Citation Nr: 0512145	
Decision Date: 05/02/05    Archive Date: 05/18/05	

DOCKET NO.  99-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to service connection for a urinary disorder.

5.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran does not currently have a cardiac disorder 
that is related to active service.

2.  The veteran does not currently have hypertension that is 
related to active service.

3.  The veteran does not currently have residuals of a stroke 
that are related to active service.  

4.  The veteran does not currently have a urinary disorder, 
including prostate cancer, that is related to active service.

5.  The veteran does not currently have diabetes mellitus 
that is related to active service.  


CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred in or aggravated 
during active service, and a cardiac disorder may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated during 
active service, and hypertension may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Residuals of a stroke were not incurred in or aggravated 
during active service, and residuals of a stroke may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A urinary disorder, including prostate cancer, was not 
incurred in or aggravated during active service, and prostate 
cancer may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Diabetes mellitus was not incurred in or aggravated 
during active service, and diabetes mellitus may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war, and cardiovascular disease, 
including hypertension, cancer, or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's service records reflect that he received the 
Purple Heart with one Oak Leaf Cluster and a Silver Star.  He 
served in battles and campaigns in the European Theater as a 
member of the 101st Infantry.  As he is a combat veteran, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2004) - which concern the evidence considered to 
be satisfactory in the case of any veteran who engaged in 
combat with the enemy - are potentially for application.  In 
this case, however, it is neither asserted nor shown that the 
veteran incurred any injury or disease, for which service 
connection is currently sought, during his combat.  
Therefore, these provisions are not for application in this 
matter.  

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any cardiac 
disorder, hypertension, residuals of a stroke, urinary 
disorder, or diabetes mellitus.  The report of a 
November 1944 service examination, during a period of 
hospitalization, reflects negative findings with respect to 
the veteran's vascular system, heart, and genitourinary 
system.  The report of the veteran's December 1945 service 
separation examination indicates that there were no 
significant abnormalities on chest X-ray.  His genitourinary 
system, cardiovascular system, and endocrine system were all 
normal.  

A December 1945 VA medical certificate, which is part of an 
application for hospital treatment or domiciliary care, 
reflects diagnoses including recurrent urethritis.  

An April 1947 letter from Dr. Cook, a private physician, 
reflects that he had treated the veteran for a dermatological 
disorder.  

An August 1947 VA medical certificate, which is part of an 
application for hospital treatment, reflects no pertinent 
findings or diagnoses.  The report of a December 1950 VA 
examination reflects no pertinent complaints or findings.  It 
indicates that the veteran's cardiovascular and genitourinary 
systems were normal and provides no relevant diagnoses.  

A June 1988 private treatment record reflects that on 
examination the veteran's genitourinary system was normal.  
The impression included acute left hemiparesis likely 
secondary to an acute cerebral infarction, hypertension in 
poor control, and diabetes mellitus, Type II, by history.  A 
VA hospital discharge summary, relating to a period of 
hospitalization in July and August 1988, reflects that the 
veteran had recently developed a cerebral vascular accident 
and was transferred to the VA facility for rehabilitation.  
It indicates that the veteran had a 20-year history of 
hypertension and Type II diabetes mellitus.  

A May 1990 VA hospital discharge summary reflects that the 
veteran had a 15- to 20-year history of hypertension.  A 
July 1991 VA hospital discharge summary reflects that the 
veteran had recently received placement of a permanent 
pacemaker due to third degree atrioventricular block.  A 
February 1996 VA treatment record reflects that the veteran 
had adenocarcinoma of the prostate.  According to a VA 
hospital discharge summary the veteran underwent pacemaker 
replacement during a period of hospitalization in June and 
July 1997.  A February 1998 VA treatment record reflects that 
the veteran had impotence and incontinence.  

During the veteran's personal hearing held before the 
undersigned in January 2001 the veteran offered testimony, at 
pages 3, 4, and 5, regarding receiving a prescription for 
blood pressure medication and having elevated blood pressure 
in the years immediately following his discharge from active 
service.  At page 6, he indicated that none of the medical 
records were available from these doctors.  

Although the veteran has submitted statements and offered 
testimony regarding his best recollection with respect to 
elevated blood pressure readings during the years immediately 
following his active service and thereafter, there is no 
contemporaneous competent medical evidence indicating that he 
experienced elevated blood pressure readings or hypertension 
during his active service or in the years immediately 
following his active service.  The veteran is qualified to 
offer his best recollection of events, but he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his statements regarding any diagnosis or 
etiology will not be accorded any probative weight.  

There is competent medical evidence during the veteran's 
active service and in the years immediately following his 
active service which indicates that he did not have any 
cardiovascular disorder, including hypertension, a urinary 
disorder, or diabetes mellitus.  There is competent medical 
evidence indicating that the veteran first experienced a 
cerebral vascular accident in 1988 and, at that time, had a 
20-year history of hypertension.  There is also competent 
medical evidence indicating that the veteran was not 
diagnosed with diabetes mellitus until the 1980's, that he 
did not have a cardiac disorder requiring pacemaker placement 
until 1991, and that he was not diagnosed with a chronic 
urinary disorder until February 1996 when he was diagnosed 
with adenocarcinoma of the prostate.  The veteran referred to 
being treated by two Dr. Cook's in the years immediately 
following his discharge from service.  He could not recall if 
the second Dr. Cook prescribed him any blood pressure 
medication, but he did indicate that his blood pressure was 
elevated when the second Dr. Cook treated him.  The only 
evidence of record from a Dr. Cook is the April 1947 letter, 
which does not refer to any elevated blood pressure readings 
or treatment for high blood pressure.

In the absence of any competent medical evidence indicating 
that the veteran had a cardiovascular disorder, including 
hypertension, carcinoma of the prostate, or diabetes mellitus 
during his active service or within one year of discharge 
from active service, and competent medical evidence 
indicating that he did not have any of these disabilities 
during active service or within one of discharge from active 
service, a preponderance of the evidence is against a finding 
that any of the disorders for which service connection is 
sought existed during the veteran's active service or within 
one year of discharge from his active service.  

There is no competent medical evidence relating any of the 
currently diagnosed cardiac disorder, hypertension, residuals 
of a stroke, adenocarcinoma of the prostate, or diabetes 
mellitus to the veteran's active service.  All of the 
competent medical evidence indicates that these disorders 
occurred many decades after the veteran was discharged from 
active service.  Therefore, a preponderance of the evidence 
is against a finding that any of the disorders for which 
service connection is sought are related to his active 
service.  Accordingly, a preponderance of the evidence is 
against service connection for a cardiac disorder, 
hypertension, residuals of a stroke, a urinary disorder, 
including adenocarcinoma of the prostate, and diabetes 
mellitus on any possible theory.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to VCAA content complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

The VCAA notice was provided to the veteran via letters in 
April 2001 and March 2004.  A November 2004 Supplemental 
Statement of the Case provided the veteran with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letters informed the veteran of the 
evidence needed to substantiate his claim, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence the claimant was 
expected to provide.  He was specifically requested to 
provide information and authorization and consent to release 
of that information with respect to medical and/or disability 
insurance policy applications from his former employer.  He 
was also informed that he should provide any other evidence 
or information that he believed would support his claim.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusion in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a pre-adjudication 
notice is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained, or properly requested or attempted to ascertain 
information to request, all VA and private treatment records.  
The veteran has also been afforded a personal hearing.  The 
veteran has not been afforded a VA examination.  However, VA 
has determined that a medical examination or medical opinion 
is not necessary because the record already contains 
sufficient competent medical evidence to decide the claim.  
The record does not establish that the veteran experienced 
any event, injury, or disease in service, or that it is 
possible that any current disability for which service 
connection is sought is related to his active service.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for a cardiac disorder is denied.

Service connection for hypertension is denied.

Service connection for residuals of a stroke is denied.

Service connection for a urinary disorder, including 
adenocarcinoma of the prostate, is denied.  

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


